Exhibit 10.23

RATING RESET AMENDMENT

TO

COMMITTED FACILITY AGREEMENT

THIRD AMENDMENT AGREEMENT (“Amendment”) dated as of March 16, 2016 to the
Committed Facility Agreement, dated as of October 17, 2014 (as amended from time
to time, the “Agreement”) between BNP Paribas Prime Brokerage, Inc. (“BNPP PB,
Inc”) and Burholme Funding LLC (“Customer”).

 

1. Amendment to Section 1 “Funding Event” Definition

The parties agree to amend the definition of “Funding Event” in Section 1 of the
Agreement to replace the Closing Date as the beginning date of the period
specified therein with the date of this Amendment.

 

2. Miscellaneous

 

  (a) Definitions. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings specified for such terms in the
Agreement.

 

  (b) Entire Agreement. The Agreement as amended and supplemented by this
Amendment constitutes the entire agreement and understanding of the parties with
respect to its subject matter and supersedes all oral communications and prior
writings (except as otherwise provided herein) with respect thereto. Except as
expressly set forth herein, the terms and conditions of the Agreement remain in
full force and effect.

 

  (c) Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.

 

  (d) Headings. The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.

 

  (e) Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York (excluding the laws applicable
to conflicts or choice of law other than New York General Obligations Law
Section 5-1401 and Section 5-1402).

(Signatures on following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Amendment with effect from the
first date specified on the first page of this Amendment.

 

BNP PARIBAS PRIME BROKERAGE, INC.     BURHOLME FUNDING LLC /s/ JP Muir     /s/
Stephen Sypherd

Name: JP Muir

Title: Managing Director

   

Name: Stephen S. Sypherd

Title: Vice President, Treasurer and Secretary

/s/ Jeffrey Lowe    

 

Name: Jeffrey Lowe

Title: Managing Director

   